Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-12, and Species 1, Figures 1-7, in the reply filed on July 29, 2022, is acknowledged.  Claims 9, 10 and 13 were withdrawn by Applicant as being non-elected.  Claim 11 is also withdrawn by the Examiner as being drawn to non-elected subject matter, namely the hook.  Claims 1-8 and 12 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2014/0259620 to Hicks et al. (Hicks).

    PNG
    media_image1.png
    557
    558
    media_image1.png
    Greyscale

Regarding Claim 1:  Hicks discloses a wrap bracket comprising: a strap (See Annotated Fig. A) comprising: an intermediate portion (See Annotated Fig. A), a first portion (See Annotated Fig. A) extending away from the intermediate portion in a first direction, and a second portion (See Annotated Fig. A) extending away from the intermediate portion in a second direction that is opposite the first direction, wherein the second portion is adapted to wrap around a support and engage the first portion to mount the strap to the support without a separate fastener; and a clamp (See Annotated Fig. A) comprising: a base (See Annotated Fig. A) secured to the intermediate portion of the strap, a first tab (See Annotated Fig. A) extending away from the base, and a second tab (See Annotated Fig. A) extending away from the base opposite the first tab, wherein the first tab and the second tab are adapted to collectively wrap around at least one elongated member to secure the elongated member to the base.
Regarding Claim 2:  Hicks discloses a wrap bracket of claim 1 wherein at least one of the first portion and the second portion of the strap includes a slot (See Annotated Fig. A) formed through and the other of the first portion and the second portion includes a pawl (See Annotated Fig. A) biased to extend into the slot to lock the first portion and the second portion together.
Regarding Claim 3:  Hicks discloses a wrap bracket of claim 1 wherein the first portion comprises a first end segment with at least one slot (See Annotated Fig. A) formed through, and wherein the second portion comprises: a second end segment with an aperture (See Annotated Fig. A) formed through; and a pawl (See Annotated Fig. A) pivotally connected to the second end segment and biased to extend through the at least one slot of the first end segment to provide a ratchet mechanism to lock the first portion and the second portion together. 
Regarding Claim 4:  Hicks discloses a wrap bracket of claim 3 wherein the at least one slot of the first end segment comprises a first slot (See spaces between elements 340 in Figure 15) and a second slot (See spaces between elements 340 in Figure 15), and wherein the pawl comprises: a first tooth (350) adapted to engage the first end segment within the first slot; and a second tooth (another element 350) spaced apart from the first tooth and adapted to engage the first end segment within the second slot.
Regarding Claim 5:  Hicks discloses a wrap bracket of claim 1 wherein the first tab and the second tab of the clamp are formed of a bendable material (See Para. 0044, lines 14-15) and are adapted to bend towards each other to collectively wrap around and secure the elongated member.
Regarding Claim 6:  Hicks discloses a wrap bracket of claim 1 wherein the clamp further comprises a third tab (See Annotated Fig. A) and a fourth tab (See Annotated Fig. A) both extending from the base, wherein the first tab, the second tab, the third tab, and the fourth tab are angularly spaced (See Annotated Fig. A) apart from each other.
Regarding Claim 7:  Hicks discloses a wrap bracket of claim 1 wherein the base of the clamp is integrally formed with the intermediate portion of the strap to provide a one-piece wrap bracket.  (See Annotated Fig. A)
Regarding Claim 8:  Hicks discloses a wrap bracket of claim 1 wherein the base (See Annotated Fig. A) of the clamp is attached to the intermediate portion (See Annotated Fig. A) of the strap.
Regarding Claim 12:  Hicks discloses a wrap bracket of claim 1 wherein the strap is formed into planar segments (See Annotated Fig. A) that are angularly spaced apart from adjacent segments to correspond with an outer surface of the support to limit rotation of the wrap bracket relative to the support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 11020264, FR 2293650.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632